MEMBERSHIP INTEREST PURCHASE AGREEMENT

COLLECTAWAY, LLC

THIS AGREEMENT is made and entered into as of February 16, 2012 (the "Effective
Date"), by and between Marylu Villasenor-Hill (the "Seller") and Medytox
Diagnostics, Inc., a Florida corporation and a wholly-owned subsidiary of
Medytox Solutions, Inc., a Nevada corporation (the "Buyer" or "Medytox").

R E C I T A L S:

A.        Collectaway, LLC (the "Company") (i) is a Florida limited liability
company in good standing with the Florida Department of State; (ii) is duly
licensed as a clinical laboratory with the Florida Agency for Health Care
Administration ("AHCA"); and (iii) is an enrolled Medicare provider.

B.        The Seller owns all of the issued and outstanding membership interests
of the Company.  None of such interests are certificated.

C.        The Seller desires to sell fifty and one-half percent (50.5%) of the
outstanding membership interests of the Company (the "Interests"), and the Buyer
desires to purchase the same under the terms and conditions set forth herein.

THEREFORE, in consideration of the mutual promises contained herein and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.                  SALE OF INTERESTS. Subject to the provisions of this
Agreement, the Seller agrees to sell the Interests to the Buyer. In connection
therewith, the Seller agrees to deliver the Interests to Buyer at Closing, free
and clear of all liens or encumbrances. The Seller further agrees to execute
such additional documents and take such additional actions as the Buyer deems
necessary to perfect the Buyer's title to the Interests, both before and after
Closing. In turn, the Buyer agrees to tender payment of the Purchase Price in
accordance with this Agreement.

2.                  PURCHASE PRICE. The total Purchase Price (the "Purchase
Price") to be paid for the Interests shall be the sum of Two Hundred and One
Thousand ($201,000) Dollars.  The Purchase Price shall be paid as follows:
(i) at Closing, Medytox will pay $1,000; and (ii) at Closing, Medytox shall
deliver a secured promissory note (the "Note") to Seller in the amount of
$200,000, substantially in the form of Exhibit A hereto.

3.                  CLOSING. The Closing shall be effective as of
February 16, 2012 (the "Closing Date"). 

4.                  LICENSES; APPROVALS; NOTICES.  Seller agrees to fully
cooperate in providing Buyer with all information necessary for completion of
the applications as described herein below.

1

_____________________________________________

(a)           Post-Closing AHCA Notice: Within ten (10) days from the date of
Closing, Buyer hereby agrees, at Buyer's sole cost and expense, to submit a
notice to AHCA (the "AHCA Notice") of the occurrence of the transaction
contemplated hereby. Buyer shall provide copies of the AHCA Notice to Seller or
Seller's counsel simultaneously upon submission of the same. 

(b)          Post-Closing Medicare and Medicaid Applications: Within twenty (20)
days from the Closing Date, Buyer hereby agrees at Buyer's sole cost and
expense, to prepare and submit a CMS Form 855A Change of Information application
(the "CMS Application"), which shall show Buyer as new owners, managers and
authorized official(s) of the Company and delete Seller as directors, officers,
managers and authorized officials with the Company.  Buyer shall provide a copy
of the CMS Application to Seller or Seller's counsel within three (3) business
days of submission of the same. Also within twenty (20) days from the Closing
Date, and if applicable, Buyer will submit appropriate notifications to the
Florida Medicaid Program  showing Buyer as new owners, managers and authorized
official(s) of the Company and deleting Seller as directors, officers, managers
and authorized officials with the Company.

(c)           CLIA and COLA Notices: Within twenty (20) days from the Closing
Date, Buyer shall submit appropriate notices to CMS and COLA in order to update
the CLIA Certificate and Laboratory accreditation information, showing Buyer as
new owners, managers and authorized official(s) of the Company and deleting
Seller as directors, officers, managers and authorized officials with the
Company.

5.                  REPRESENTATIONS AND WARRANTIES OF THE SELLER. The Seller
makes the following representations and warranties to the Buyer:

(a)           Recitals. The recitals in the preamble to this Agreement are true
and are hereby incorporated in this Agreement as representations of the Seller.

(b)          Title. The Seller has good and marketable title to the Interests,
free from all liens, claims, and encumbrances. The Seller has the right, power,
and authority to sell all of the Interests pursuant to this Agreement. At
Closing, Buyer will receive unencumbered title to the Interests.  The Interests
were validly issued and are fully paid and non-assessable.

(c)           Organization. The Company is a limited liability company duly
organized and validly existing, and its status is active under the laws of the
state of Florida.

(d)          Interests. The Interests comprise fifty and one-half percent
(50.5%) of the outstanding equity interests of any kind of the Company.  Seller
owns the Interests free and clear of all liens, security interests, charges,
pledges and other restrictions or encumbrances of any kind.  Other than the
Seller, no other person or entity has any interest whatsoever in, or right to
acquire, any membership or other equity interests in the Company.

(e)           Authorization.  Seller has the capacity to execute and deliver
this Agreement and to perform her obligations hereunder. This Agreement has
been, and each other document, instrument or agreement to be executed and
delivered by Seller in connection with the transactions contemplated hereunder
will, upon such delivery, be duly executed and delivered by Seller and
constitutes, or upon such execution and delivery will be, the valid and

2

_____________________________________________

legally binding obligation of Seller, enforceable against her in accordance with
its terms and conditions.

(f)           No Conflict or Violation.  Neither the execution and delivery of
this Agreement, nor the consummation of the transaction contemplated hereby: (i)
will result in a violation of or a conflict with any provision of the
organizational documents of the Company; (ii) will result in a breach of, a
default under, or give any third party the right to modify, terminate or
accelerate any obligation under, any term or provision of any contract or
agreement to which the Seller or the Company is a party or by which any of their
respective assets are bound; or (iii) will result in a violation by Seller or
the Company in any material respect of any governmental order.

(g)          Title to Real Property.  The Company does not own any real
property.  The Company operates its business from its premises located at 7451
S. Military Trail, Lake Worth, Florida 33463 (the "Premises"), which Premises is
leased by the Company.  A true, correct and complete copy of the Premises lease
has been made available to Buyer.  Neither the Company nor to Seller's knowledge
any other party is in breach or default under such lease.  The Company has not
subleased, licensed or otherwise granted any other party the right to use or
occupy the Premises or any portion thereof.  The Company has not collaterally
assigned the Premises lease or granted any security interest in the Premises. 
To the Seller's knowledge, the improvements to the Premises are in good
structural condition and free of any material defects.  To the Seller's
knowledge there are no encroachments on the Premises or the improvements
thereon.  To the Seller's knowledge, the use and occupancy of the Premises and
the improvements to the Premises comply in all material respects with applicable
laws including, without limitation, zoning regulations, building codes and
health care laws.  To the Seller's knowledge, no party other than the Company
has any right to use or occupy any part of the Premises.  The Premises has
available adequate utilities, including electricity, telephone, water and sewer
for the conduct of the Company's business.  To the Seller's knowledge, the
Premises has full access for pedestrian and vehicular ingress and egress to and
from public roads adjoining all or a part of such property which is adequate for
the use of such property.  To the Seller's knowledge, the Premises is not
subject to any pending or threatened assessments for public improvements, impact
fees or other similar charges nor subject to any pending or threatened
condemnation or eminent domain proceedings.  No agreements relating to the
Premises have been made by the Company which would impose an obligation to make
any contribution or dedication of money or land or to construct, install or
maintain any improvements of a public or private nature on or off the Premises.

(h)          Title to Other Property.  The Company has good and marketable title
to, or a valid leasehold interest in, the properties and assets used to conduct
its business, including the properties and assets shown on the financial
statements provided to Buyer, or acquired after the date thereof, in each case
free and clear of all liens, encumbrances or charges.  The assets currently
owned by the Company or leased by the Company constitute all of the assets
necessary to conduct the business of the Company in accordance with past
practices as of the date of the financial statements and as of the date hereof,
and are located on the premises of the Company.  The buildings, machinery,
equipment, and other tangible assets that the Company owns and leases have been
maintained in the ordinary course of business consistent with past

3

_____________________________________________

practices, and are sufficient for operating the business of the Company as
presently conducted.  The Company does not own any real property.

(i)            Financial Statements.  The financial statements of the Company as
of December 31, 2011, including a balance sheet, a profit and loss statement and
a statement of income and cash flows have been provided to Buyer.  The financial
statements (including the notes thereto) have been prepared from the books and
records of Company, are correct and complete in all material respects, and
present fairly the financial condition of the Company, the assets and
liabilities of the Company and its results of operations for the applicable
periods.  Since December 31, 2011 there has been no change in the financial
statements and no fact or circumstance which could result in a material adverse
change in the financial statements.

(j)            Taxes.  The Company has filed all required federal, state, and
local tax returns and has fully paid all federal, state, and local taxes due. 
In the event that Company incurs a tax deficiency related to events that
occurred prior to the Closing Date, irrespective of when the same was determined
or assessed, the Seller shall be responsible for any such deficiency.

(k)          Litigation and Claims.  There is no litigation, arbitration, or
other legal, judicial, administrative, or governmental action currently pending,
or to the knowledge of Seller, threatened against the Company.  There are no
other pending claims, asserted or unasserted, against the Company. Seller is not
aware of any facts that may give rise to any such proceedings, actions, or
claims. 

(l)            Compliance with Applicable Laws.  The Company has complied and is
in compliance with all applicable federal, state and local laws, regulations or
orders.  No written notice has been received by the Seller or the Company during
the past six years preceding the date hereof alleging a violation of any
federal, state or local law, regulation or order with respect to the Company or
its business.  The Company has not made any bribes, kickback payments or other
similar payments of cash or other consideration, including payments to customers
or clients or employees of customers or clients for purposes of doing business
with such persons, in violation of any law, regulation or order.

(m)        Permits and Licenses. The Company holds, and is in compliance with,
all permits, licenses, authorizations, bonds, and accreditations required for
the conduct of its business and the ownership of its properties used in the
business.  Schedule "1" sets forth a list of all of such permits, licenses,
authorizations and accreditations.  No written notice from a governmental
authority has been received by the Company alleging the failure to hold or be in
compliance with any of the foregoing. Seller is not aware of any facts that may
give rise to any claims of noncompliance relating to said permits, licenses,
authorizations and accreditations.

(n)          Compliance with Company Instruments.  The Company has complied with
all provisions of its certificate of organization, any operating agreement and
resolutions in the operation and conduct of its business.

4

_____________________________________________

 

(o)          Records.  The books and records of the Company are complete and
accurate and reflect all transactions of the Company that properly should have
been set forth therein.

(p)          Medicare Provider Status.  The Company is the holder of all
Medicare provider authorizations necessary to receive reimbursement for all
those services properly reimbursable in the conduct of its business as a
clinical laboratory and the status of the same is in good standing.  The Company
has timely filed all requisite claims and other reports required to be filed in
connection with all State and Federal Medicare and Medicaid programs, as
applicable, due on or before the date hereof, all of which are complete and
correct.  There are no claims, actions, appeals or overpayments pending before
any commission, board or agency, including, without limitation, any intermediary
or carrier, the Provider Reimbursement Review Board, the Centers for Medicare
and Medicaid Services ("CMS"), the Florida Agency for Health Care
Administration, the Florida Department of Health or other authority, with
respect to any Federal or State Medicare or Medicaid or other governmental
reimbursement program claims filed by Company on or before the date hereof or
any disallowances by any commission, board or agency in connection with any
audit or review of such claims.  To the best of Seller's knowledge, no
validation review, program integrity review, prepayment review, or other
investigation related to Company has been conducted by any authority, including
without limitation the HHS Office of Inspector General, the U.S. Department of
Justice or the Florida Attorney General, in connection with the Medicare,
Medicaid, or other governmental reimbursement program, and to the knowledge of
Seller, no such reviews or investigations are scheduled, pending or threatened
against or affecting the Company or its operations.   To the best of Seller's
knowledge, there are no existing survey deficiencies or any pending plan of
correction in connection with the Company's business.

(q)          Other Liabilities.  The Company does not have any obligation or
liability (whether accrued, absolute, contingent, unliquidated or otherwise,
whether or not known to the Seller, whether due or to become due and regardless
of when or by whom asserted except as reflected on the financial statements). 
To the knowledge of the Seller, there are no facts or circumstances which could
give rise to such obligation or liability.

(r)            Transactions with Affiliates.  None of the Company's members,
directors, managers, officers or employees nor any of their respective relatives
or affiliates is involved in any business arrangement or relationship with the
Company (whether written or oral) or has been in the last three years, and none
of the Company's members, directors, managers, officers or employees nor any of
their respective relatives or affiliates owns any property or right, tangible or
intangible, which is used by the Company or has so within the last three years.

(s)           Insurance.  Seller has provided to Buyer a list of all insurance
policies (including policies providing property, casualty, liability, and
workers' compensation coverage and bond and surety arrangements) maintained by
the Company for the benefit of or in connection with the business of the
Company.  With respect to each such insurance policy:  (A) with respect to the
Company, the policy is legal, binding, enforceable, and in full force and effect
in all material respects and will be unaffected by the Closing; (B) neither the
Company nor, to the knowledge of the Seller, any other party to the policy is in
material breach or default (including with respect to the payment of premiums or
the giving of notices), and no event has

5

_____________________________________________

occurred which, with notice or the lapse of time, would constitute such a
material breach or default, or permit termination, modification, or
acceleration, under the policy; and (C) the Company has not, and to the
knowledge of the Seller no other party to the policy has, repudiated any
material provision thereof. All known claims, if any, made against the Company
that are covered by insurance have been disclosed to and accepted by the
appropriate insurance companies and are being defended by such appropriate
insurance companies.

(t)            Employee Benefit Plans; Labor Matters.  The Company does not have
any employee benefit plans.  No union has been certified or recognized as the
collective bargaining representative of any of such employees or has attempted
to engage in negotiations with the Company regarding terms and conditions of
employment.  No unfair labor practice charge, work stoppage, picketing or other
such activity relating to labor matters has occurred or is pending. No employee
of the Company is subject to any non-compete, nondisclosure, confidentiality,
employment, consulting or similar agreements relating to, affecting or in
conflict with the present or proposed business activities of the Company.  To
the knowledge of the Seller, there are no current or threatened attempts (and
there has been no current or threatened attempts within the past two (2) years)
to organize or establish any labor union to represent any employees of the
Company.

(u)          Disclosures. Neither this Agreement (including any exhibit or
schedule hereto) nor any other document delivered pursuant to this Agreement to
which the Company is a party, nor any report, certificate or instrument
furnished to the Buyer in connection with the transactions contemplated in this
Agreement, when read together, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading.

(v)          Broker's Fees.  Neither the Seller nor the Company has any
liability or obligation to pay any fees, expenses, or commissions to any broker,
investment banker, finder or agent with respect to the transactions contemplated
by this Agreement.

6.                  Representations and Warranties of the Buyer.  The Buyer
represents and warrants to the Seller as follows:

(a)           Authorization of Transaction.  The Buyer has the legal right and
power to execute and deliver this Agreement and to perform its obligations
hereunder.  Each of this Agreement and the Note constitutes the valid and
legally binding obligation of the Buyer, enforceable against it in accordance
with its terms.

(b)          Non-contravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, shall
(i) violate any applicable law to which the Buyer is subject, or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any material agreement, contract, lease,
license or instrument to which the Buyer is a party or by which it is bound. 
The Buyer is not required to give any notice to, make any filing

6

_____________________________________________

with, or obtain any authorization, consent or approval of any governmental
authority or third party in order for the Buyer to consummate the transactions
contemplated by this Agreement.

(c)           Purchase for Investment.  The Buyer is acquiring the Interests
solely for investment and not as nominee or agent for the benefit of any other
person or entity, and the Buyer has no current intention of distributing,
reselling or assigning the Interests.

(d)          No Conflict or Violation.  To the Buyer's knowledge, the execution,
delivery and performance of this Agreement by the Buyer and the consummation of
the transactions contemplated hereby will not:

(a)    violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon the
Buyer;

(b)   violate any statute, law or regulation of any jurisdiction applicable to
the Buyer in connection with the transactions contemplated herein; or

(c)    violate or constitute a default under any mortgage, indenture, deed of
trust, lease, contract, obligation, agreement, license or instrument to which
the Buyer is a party.

(e)           Sophistication.  The Buyer is sophisticated and experienced in
financial, business and investment matters, and, as a result, the Buyer is in a
position to evaluate the merits and risks of the acquisition of the Interests
and the tax consequences of such acquisition.  The Buyer has had the advice and
the assistance of professional advisors in connection with evaluating the
transactions contemplated by this Agreement.

(f)           Securities Act.  The Buyer understands that the Interests being
sold hereby have not been registered under the Securities Act of 1933, as
amended (the "Securities Act"), or applicable state securities laws, and are
being sold in reliance on exemptions for private offerings contained in the
Securities Act and in reliance on exemptions from the registration requirements
of certain state securities laws.  Because the Interests have not been
registered under the Securities Act or applicable state securities laws, the
Interests may not be re-offered or resold except through a valid and effective
registration statement or pursuant to a valid exemption from the registration
requirements under the Securities Act and applicable state securities laws.

(g)          Authorization.  The Buyer has the capacity to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement has
been, and each other document, instrument or agreement to be executed and
delivered by the Buyer in connection with the transactions contemplated
hereunder will, upon such delivery, be duly executed and delivered by the Buyer
and constitutes, or upon such execution and delivery will be, the valid and
legally binding obligation of the Buyer, enforceable against it in accordance
with its terms and conditions.

(h)          Brokers' Fees.  The Buyer has no liability or obligation to pay any
fees, expenses, or commissions to any broker, investment banker, finder or agent
with respect to the transactions contemplated by this Agreement.

7

_____________________________________________

 

7.                  COVENANTS OF SELLER. As a material inducement to Buyer to
enter into this Agreement, the Seller agrees as follows:

(a)                Non-Competition.  During the period from the Closing Dare to
the third anniversary thereof (the "Non-Competition Period"), the Seller will
not engage or participate, directly or indirectly, as principal, agent,
executive, director, proprietor, joint venturer, trustee, employee, employer,
consultant, stockholder, partner or in any other capacity whatsoever, in the
conduct or management of, or fund, invest in, lend to, own any stock or any
other equity or debt investment in, or provide any services of any nature
whatsoever to or in respect of (i) any business that is competitive with or in
the same line of business as the Company or (ii) any person or entity that is
(or was) a customer or client of the Company at any time during the
Non-Competition Period or during the two (2) years prior to the date of this
Agreement for any business that is competitive with the Company, provided that
nothing herein shall prevent the Seller from making, or continuing any existing
or future, passive investments in any publicly-traded company.

(b)               Non-Solicitation.  During the Non-Competition Period, the
Seller will not, for her own benefit or for the benefit of any person or entity
other than Buyer or the Company, (i) solicit, or assist any person or entity to
solicit, any officer, director, executive or employee of Buyer or any of its
affiliates to leave his or her employment, (ii) hire or cause to be hired any
person who is then, or who will have been at any point in time during the
Non-Competition Period, an officer, a director, an executive or an employee of
Buyer or any of its affiliates, or (iii) engage any person who is then, or who
will have been at any point in time during the Non-Competition Period, an
officer, director, executive or employee of Buyer or any of its affiliates as a
partner, contractor, sub-contractor or consultant.

(c)                Customers.  During the Non-Competition Period, the Seller
will not (i) solicit, or assist any person or entity other than Buyer and
Company to solicit, any person or entity that is an existing or potential
client, customer or payor of Buyer or any of its affiliates, or has been a
client, customer or payor of any of Seller, Buyer or the Company or any of
Buyer’s affiliates during the prior twenty-four (24) months, to provide any
services competitive to the Company or the Buyer or any of its affiliates or
(ii) interfere with any of the business relationships of Buyer or any of its
affiliates.

(d)               Markets.  The Seller acknowledges that (i) the markets served
by the Buyer and the Company and the Buyer's affiliates are intended to be
national in scope and not dependent on the geographic location of the executive
personnel or the businesses by which they are employed; and (ii) the above
covenants are manifestly reasonable on their face, and the parties expressly
agree that such restrictions have been designed to be reasonable and no greater
than is required for the protection of Buyer and its affiliates and are a
significant element of the consideration hereunder.

(e)                Invalidity.  If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 7 is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid

8

_____________________________________________

 

and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified to cover the maximum duration, scope or area
permitted by law.  In addition, in the event of an alleged breach or violation
by the Seller of this Section 7, the Non-Competition Period described above
shall be tolled with respect to the Seller until such breach or violation has
been duly cured.

8.                  CONDITIONS TO CLOSE.  Closing shall be subject to all of the
following conditions ("Conditions to Close") being satisfied:

(a)           Buyer's Conditions to Close. The obligations of Buyer under this
Agreement are subject to the satisfaction, on or prior to Closing, of the
following Conditions to Close:

1.                  Seller's representations and warranties contained within
paragraph 5 of this Agreement being reaffirmed and true as of the date of
Closing;

2.                  The non-occurrence, during the period of time from the
Effective Date to the date of Closing of any change, event or condition which
has or may have a material adverse effect on the operations or the financial
condition of the Company including, but not limited to, (i) material adverse
effects resulting from Seller having incurred any obligations or liability
affecting the Company, not in the ordinary course of business; (ii) the Company
or Seller having mortgaged, pledged, or restricted any of the Company's assets
outside of the Company's ordinary course of business, sold or otherwise disposed
of any of the Company's assets outside of the Company's ordinary course of
business; or (iii) the termination or threatened termination of any of the
Company's material contracts, leases or other agreements and/or authorizations
which has or may have a material adverse effect on the Company; and

3.                  The Seller entering into an operating agreement for the
Company in a form agreed to by the Seller and the Buyer.

(b)        Seller's Conditions to Close. The obligations of Seller under this
Agreement are subject to the satisfaction on or prior to Closing, of the
following Conditions to Close:

1.                  The payment of the Purchase Price by Buyer to Seller
pursuant to paragraph 2 of this Agreement; and

2.                  The Buyer entering into an operating agreement for the
Company in a form agreed to by the Seller and the Buyer.

9.                  NOTICES. All notices to be given under this Agreement shall
be in writing and sent by registered or certified mail, return receipt
requested.

 

 

 

9

_____________________________________________

Notices to Buyer shall be sent to:

If to the Seller:

Marylu Villasenor-Hill

7451 S. Military Trail

Lake Worth, Florida 33463

 

With a copy to:

 

 

If to the Buyer:

Medytox Diagnostics, Inc.

Suite 800

400 S. Australian Avenue

West Palm Beach, Florida 33401

 

With a copy to:

J. Everett Wilson, Esq.

Akerman Senterfitt

SunTrust International Center – 25th Floor

One S.E. Third Avenue

Miami, Florida 33131-1714

 

10.              INDEMNIFICATION.  Seller hereby agrees to indemnify and hold
the Company and Buyer harmless from any and all liability, loss, or damages,
including all costs of defense, litigation, and attorney's fees, resulting from
any claims, demands, costs and judgments arising from a breach of any of the
representations and warranties contained in Section 5 of this Agreement or from
any acts or omissions of Seller or the Company occurring or accruing prior to
Closing.  Buyer and Company, jointly and severally, hereby agree to indemnify
and hold the Company and Seller harmless from any and all liability, loss or
damages, including all costs of defense, litigation, and attorney's fees
resulting from any claims, demands, costs and judgments arising from any acts or
omissions of Buyer or the Company occurring or accruing after the date of
Closing or any breach of Buyer's representations and warranties under this
Agreement. 

11.              REPRESENTATIONS AND TRANSACTION FEES.  The parties hereto shall
each bear their own legal fees and costs associated with the transactions
contemplated hereby.  The parties hereto acknowledge and agree that they have
had full opportunity to seek the advice of legal counsel, accountants and any
other experts of their choosing and agree that this Agreement shall be construed
and interpreted in absolute parity, and shall not be construed or interpreted
against any party by reason of such party's preparation of the initial or
subsequent draft of this Agreement.

12.              SURVIVAL.  The provisions of this Agreement shall survive the
Closing of the transaction contemplated hereby.  

10

_____________________________________________

13.              ATTORNEY'S FEES.  In the event of any legal action to enforce
the terms and conditions of this Agreement or related to a breach hereof, the
prevailing party shall be entitled to recover all costs of such actions,
including attorney's fees and paralegal fees and all other legal expenses and
costs at all pre-suit, trial and appellate levels.

14.              SPECIFIC PERFORMANCE.  The Seller and the Buyer acknowledge and
agree that the other parties would be damaged irreparably in the event any of
the provisions of this Agreement is not performed in accordance with its
specific terms or is otherwise breached.  Accordingly, the Seller and Buyer
agree that the other party shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof in any action instituted in
any court in the United States or in any state having jurisdiction over the
parties and the matter in addition to any other remedy to which they may be
entitled pursuant hereto.

15.              ENTIRE AGREEMENT.  The parties acknowledge and represent that
this Agreement contains the entire understanding between the parties and that
there are no other agreements between them as to the matters described herein. 

16.              ADDITIONAL DOCUMENTS. Seller and Buyer agree to cooperate
fully, and execute any and all supplementary documents, and take all additional
actions which may be necessary or appropriate to give full force and effect to
the basic terms and intent of this Agreement.

17.              GOVERNING LAW.  The parties agree that this Agreement shall be
deemed made and entered into in the state of Florida and shall be governed and
construed in accordance with the laws of the state of Florida. Venue for any
dispute under this Agreement shall lie in Miami-Dade County, Florida.

18.              SEVERABILITY.  Each term and provision of this Agreement
constitutes a separate and distinct undertaking, covenant, term and/or provision
hereof. In the event that any term or provision of this Agreement shall be
determined to be unenforceable, invalid or illegal in any respect, such
unenforceability, invalidity or illegality shall not affect any other term or
provision of this Agreement, but this Agreement shall be construed as if such
unenforceable, invalid or illegal term or provision had never been contained
herein. Moreover, if any term or provision of this Agreement shall for any
reason be held to be excessively broad as to time, duration, activity or
subject, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent permitted under the applicable law as it shall then
exist.

19.              COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Execution may be made by
facsimile or PDF image of signature as if an original.

20.              LEASEHOLD DEPOSIT.   Buyer and Seller hereby acknowledge that
the landlord is currently holding a security deposit on behalf of the Company
pursuant to the lease for the Premises. Seller hereby assigns any and all rights
to said security deposit to the Buyer and the Company and Seller waives any
rights thereto. 

11

_____________________________________________

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

Seller:

 

/s/ Marylu Villasenor-Hill

Marylu Villasenor-Hill

 

 

Buyer:

MEDYTOX DIAGNOSTICS, INC.

 

 

By: /s/ Seamus Lagan                        

Name:      Seamus Lagan            
Title:        CEO and President    

 

 

EXHIBIT "A"

(Secured Promissory Note)

 